DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Regarding claim 8, the terms “test-and-measurement cable” and “test-and-measurement device” are indefinite.  It is unknown what defines a “test-and-measurement cable” and “test-and-measurement device.”  It is unknown what devices would or would not be considered to be a “test-and-measurement cable” and what devices would or would not be considered to be a “test-and-measurement device.” The terms are treated as meaning a cable and a device.
Claims 13 and 14 are rejected for the same reasons as set out regarding claim 8.  The terms “test-and-measurement cable” and “test-and-measurement device” are indefinite. 
 
Claim Rejections - 35 USC § 102 and 35 USC § 103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-3, 5, 6, 8, 9, 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salazar et al. US 7787243 (“Salazar”).  Regarding claim 1, Salazar discloses a safety adapter assembly comprising:
a first electrical connector (326 or 322); 
a second electrical connector (322 or 326); 
a connector body (310, 306, 314) structured to couple the first electrical connector to the second electrical connector; and 
a safety sleeve 210 substantially surrounding the connector body and configured to move relative to the connector body to selectively allow user access to the first electrical connector while substantially blocking user access to the second electrical connector, or to 
	Per claim 2, the safety sleeve is configured to slide relative to the connector body.
	Per claim 3, the safety sleeve further comprising a slot 302, and the safety adapter assembly further comprising a pin 218 coupled to the connector body and configured to extend through the slot of the safety sleeve, the slot and the pin together configured to constrain the sliding of the safety sleeve relative to the connector body.
	Per claim 5, the first electrical connector, the connector body, and the second electrical connector all together having an overall connector length; and in which the safety sleeve has an overall sleeve length, the overall sleeve length not being less than the overall connector length.
	Per claim 6, the first electrical connector comprising a first connector type, and the second electrical connector comprising a second connector type that is not physically compatible with the first connector type. 
	Per claim 8, the first electrical connector is configured to connect the safety adapter assembly to a cable (col. 8, line 43), and in which the second electrical connector is configured to connect the safety adapter assembly to a device 330.
	Per claim 9 the safety sleeve is substantially cylindrical.  Cylindrical is defined as “having straight parallel sides and a circular or oval cross-section.”  Google definition, citing Oxford Languages.
	Per claim 11, the safety sleeve is inherently configured to abut an external device (e.g., a host device on which is mounted a mating connector to be connected to connector 326) 
	Per claim 12, Salazar discloses a method of using a safety adapter assembly 200 for an electrical connector, the method comprising: 
moving a safety sleeve 210 in a first direction relative to a connector body (310, 306, 314) of the safety adapter assembly to expose a first electrical connector 322 of the safety adapter assembly and to conceal a second electrical connector 326 of the safety adapter assembly within the safety sleeve (figure 8a, step 804); 
attaching the first electrical connector to a first mating connector (the connector of device 330, step 808); 
moving the safety sleeve in a second direction relative to the connector body of the safety adapter assembly to expose the second electrical connector 326 of the safety adapter assembly and to conceal the first electrical connector of the safety adapter assembly within the safety sleeve (step 816); 
and attaching the second electrical connector to a second mating connector (step 820).
Per claim 14, the attaching the second electrical connector to the second mating connector comprises attaching the second electrical connector to a device.
	Per claim 15, moving the safety sleeve in the first direction relative to the connector body of the safety adapter assembly comprises sliding the safety sleeve in the first direction.
	Per claim 16, Salazar discloses constraining the sliding of the safety sleeve in the first direction relative to the connector body of the safety adapter assembly by using a pin 218 coupled to the connector body and configured to extend through a slot of the safety sleeve.

	Per claim 18, the method discloses constraining the sliding of the safety sleeve in the second direction relative to the connector body of the safety adapter assembly by using a pin 218 coupled to the connector body and configured to extend through a slot 302 of the safety sleeve.
	Per claim 20, inherently, the method includes that after attaching the second electrical connector to the second mating connector, movement of the safety sleeve relative to the connector body is constrained to prevent user access to the first electrical connector.   Attachment of the mating connector to connector 326 will inherently prevent movement of the safety sleeve.

	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Salazar.  Regarding claim 10, Salazar does not specify that the sleeve is electrically nonconductive.  Salazar notes that the overall sliding element 350 is made of plastic.  Col. 6, line 63.  It would have been obvious likewise make the sleeve out of plastic, which is known to be non-conductive.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).  The reason for doing so would be to have the sleeve be easily manufactured via molding as was known in the art.



	

	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Huang US 7778037.  
Regarding claim 4, Salazar arguably does not disclose that the pin is configured to permanently join the safety sleeve to the connector body.  Huang discloses a similar device showing that the pin 43 extends outwardly of the slot and that the pin 43 abuts against both ends of the slot 403 as the sleeve is moved from one end to the other, as shown in figures 4A and 4C.   As a result, the pin 403 is configured to permanently join the safety sleeve to the connector body.   It would have been obvious to configure the Salazar pin similarly including having the pin extend outwardly of the slot and the pin abut against both ends of the slot as the sleeve is moved from one end to the other.  The reason for doing so would have been, for example, to enable the user to more easily feel or move the pin and to make it easier to confirm that the sleeve is in the correct position relative to the connector body.  
Regarding claim 19, Salazar arguably does not disclose that the pin is configured to permanently join the safety sleeve to the connector body.  Huang discloses a similar device showing that the pin 43 extends outwardly of the slot and that the pin 43 abuts against both ends of the slot 403 as the sleeve is moved from one end to the other, as shown in figures 4A and 4C.   As a result, the pin 403 is configured to permanently join the safety sleeve to the connector body.   It would have been obvious to configure the Salazar pin similarly including having the pin extend outwardly of the slot and the pin abut against both ends of the slot as the .  

  	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 7778037.  Per claim 1, Huang discloses an adapter assembly comprising:
a first electrical connector (41); 
a second electrical connector (42); 
a connector body (400) structured to couple the first electrical connector to the second electrical connector; and 
a safety sleeve 40 substantially surrounding the connector body and configured to move relative to the connector body to selectively allow user access to the first electrical connector while substantially blocking user access to the second electrical connector, or to allow user access to the second electrical connector while substantially blocking user access to the first electrical connector (figures 4A-C).
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khemakhen US 7070448.  Regarding claim 7, Huang does not disclose triaxial connectors.  Khemakhen discloses triaxial connector adapter including first and second electrical triaxial connectors coupled by a body.  See e.g. figures 1, 9, 15, etc.  It would have been obvious to replace the Huang movable carriage (400, 41, 42) with the Khemaken triaxial adapter (e.g. as shown in figures 1, 9, 15, etc.) and modify the shape of the Huang sleeve 40 to conform to the substituted adapter.  It would likewise have been obvious to further include an actuator/pin .
The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding claim 13, the prior art does not disclose the method as claimed, including that the attaching the first electrical connector to the first mating connector comprises attaching the first electrical connector to a cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833